Citation Nr: 1137923	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for porphyria cutanea tarda (PCT) for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and several friends



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from October 1955 to October 1957, and from December 1958 to December 1974. The appellant-widow is his surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a petition to reopen a claim for service connection for porphyria cutanea tarda for accrued benefits purposes. 

The Veteran testified during a Travel Board hearing held in June 2011, a transcript of which is of record. At the hearing, the appellant provided additional evidence comprised of VA medical records and several lay witness statements, along with a waiver of RO initial consideration of the evidence. See 38 C.F.R. § 20.800, 20.1304(a) (2011). 

For the sake of clarity, the Board points out the distinction between the instant case, and an earlier claim for accrued benefits. Previously, the RO also denied a claim for earlier effective date for a grant of service connection for metastatic poorly differentiated non-small cell lung carcinoma and metastatic cancer of the liver,      for accrued benefit purposes. The appellant timely appealed the decision, which was followed by issuance of a November 2000 Board decision reaffirming denial of the claim. However, at no point did the November 2000 Board decision ever consider service connection for PCT for accrued benefits purposes. Rather, that specific additional issue has never been appealed to the Board up until now, in its procedural guise of a petition to reopen. 


FINDINGS OF FACT

1. Through a January 1997 rating decision, the RO denied the original claim for service connection for porphyria cutanea tarda, for purposes of accrued benefits, from which the appellant did not commence an appeal.

2. The appellant did not file a petition to reopen that claim until December 2007.


CONCLUSIONS OF LAW

1. The January 1997 RO rating decision that denied the original claim for service connection for porphyria cutanea tarda, for purposes of accrued benefits, became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. Absent a timely filed application for benefits, the criteria to reopen a claim for service connection for PCT for purposes of accrued benefits are not met.                38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In this particular case, the Board decides the claim at hand on the basis that the legal criteria for basic eligibility for accrued benefits have clearly not been met, inasmuch as the appellant's petition to reopen did not originate from a timely filed claim for accrued benefits. There is no factual issue to resolve, or further factual case development which would be helpful in deciding this issue. Where the outcome of a case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC  2-2004 (2004) (holding that VCAA notice was not required where evidence         could not establish entitlement to the benefit claimed).

The applicable law provides that, upon the death of a veteran, his lawful surviving spouse shall be paid periodic monetary benefits to which he was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file  at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement. See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011);                38 C.F.R. § 3.1000(a) (2011). 

An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death. This amendment, however, applies only to deaths occurring on or after the date of enactment, which was December 16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case the Veteran died prior to the date of enactment, the revised provision is not applicable.

An application for accrued benefits must be filed within one year after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). See also Smith v. Brown, 10 Vet. App. 330, 333 (1997).

A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits. 38 C.F.R.                § 3.1000(c); see also 38 C.F.R. § 3.152(b). 

Based on the circumstances of this case the Board must deny the claim for accrued benefits, given the lack of a timely filed claim with the RO in furtherance of the appellant's petition to reopen service connection for PCT for accrued benefits purposes. It is imperative that in order to pursue entitlement to accrued benefits,         the claimant have filed a timely application dated within one year after the date of the Veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). The appellant's claim in its present status is a petition to reopen entitlement to accrued benefits, meaning that the appellant attempts to reopen a previously denied claim for accrued benefits. This petition to reopen was received in December 2007, dated from several years following when the Veteran passed away in July 1994, and as a result it    does not meet the definition of a timely claim for accrued benefits purposes.

In this regard, records show that the appellant filed her original claim for service connection for PCT for accrued benefits purposes in July 1994 (by way of a formal death benefits application, VA Form 21-534). This initial claim itself was timely, since filed in the same month as which the Veteran died. Subsequently, however, the original denial of accrued benefits, in this case in January 1997, was unappealed and became final. In other words, the one-year timeframe to appeal ran out and the January 1997 denial became finalized. Generally, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A.                   § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104(a) (2011). For sake of clarifying the record, the Board observes that the January 1997 RO rating decision denying service connection for PCT, while not overtly stating it was a denial of accrued benefits, was unequivocally issued following the Veteran's death in 1994 and thus, under applicable law could only have been a denial of accrued benefits. Regardless of whether the appellant completely understood this fact, the appellant never indicated or communicated an intent anyway to appeal the denial of service connection for PCT (for accrued benefits purposes or otherwise). Rather, the only issue regarding accrued benefits which was ever appealed from was the RO's denial of an earlier effective date for service connection for lung cancer (for accrued benefits purposes), an entirely separate issue which has since been formally denied through a separate November 2000 Board decision. In summary, as to service connection for PCT for accrued benefits purposes, the appellant never initiated an appeal of the original denial of that claim.  

Thereafter, the appellant's petition to reopen service connection for PCT for accrued benefits purposes was received in December 2007, which was clearly well beyond the one-year timeframe in which to file a claim for accrued benefits. Consequently, the Board under applicable law must find that the appellant's December 2007 petition to reopen is untimely and does not comprise a cognizable claim under which any benefit could potentially be awarded. 

The Board points out that the strict application of the one-year filing deadline as to proscribe a petition to reopen entitlement to accrued benefits, is consistent with the underlying process of awarding accrued benefits, which is to limit inquiry to the evidence on file at the date of death, and necessarily rules out obtaining "new and material" evidence several years later. For instance, the appellant would be unable to provide a new physician's opinion dated from after when the Veteran passed away, to support receipt of accrued benefits. Nor for that matter, has the appellant  in this case provided any additional evidence that should have been in VA's constructive possession at the time the Veteran died in 1994. The VA outpatient records the appellant submitted in June 2011 in particular were duplicative of evidence already in the file at the time of the Veteran's death. Additional evidence consisting of lay witness statements and hearing testimony likewise comprised entirely new evidence, which could not have been on file prior to their respective submission dates. Effectively, the one-year time constraint to file an accrued benefits claim precludes filing a petition to reopen, but such a petition to reopen could not have practical significance anyway. 

While the Board finds that the appellant has not submitted a timely claim for accrued benefits, and this is the primary basis upon which a disposition in this case is being reached, it warrants observation that were there no procedural bar based on timeliness the instant case would still face a significant obstacle on the merits.                The medical evidence when limited to what was of record at the time the Veteran passed away in 1994 (as is required in accrued benefits cases) would first have to show that service connection was warranted for PCT. Indeed, this in itself the Board observes might not be so difficult to prove given the long history of diagnosed dermatological ailments which the Veteran had in military service and later on during his lifetime. However, even if service connection were established, there is the secondary issue of what to be assigned as the effective date of service connection, i.e., at what point in time the award of service connection would have been implemented. In this case, the Veteran did not file his claim for service connection for PCT until July 18, 1994, the day before he passed away. Under VA law on effective dates, the effective date of service connection could not be any earlier than the July 18, 1994 date of claim. See 38 U.S.C.A. § 5110(b); 38 C.F.R.       § 3.400(b)(2)(i). It follows that even were the appellant to prevail on the accrued benefits claim at issue there would be available at most a very brief period of benefits. Moreover, with the condition of service-connected lung cancer already a source of accrued benefits rated at the 100 percent level, effective June 9, 1994, the addition of an award of accrued benefits for service connection for PCT at an even later point in time would have absolutely no further compensation benefit. Essentially, the appellant could not obtain any greater level of accrued benefits regardless of the decision on the timeliness of the accrued benefits claim for service connection for PCT. As a result, even if the appellant's claim had been reached on the merits, a favorable disposition in terms of benefits awarded would have not been within the realm of what the applicable law and regulations would permit.

For these reasons, the Board finds that the claim for service connection for PCT for purposes of accrued benefits must be denied. The Board sympathizes with the contentions raised by the appellant, but ultimately the applicable law on the filing and disposition of accrued benefits cases is binding and the Board has no choice but to implement it accordingly. See 38 U.S.C.A. § 7104(c). Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 






ORDER

The petition to reopen service connection for PCT for purposes of accrued benefits is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


